Citation Nr: 0828708	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-31 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
changes of the left humeral head.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant's period of active military service in the Army 
National Guard and/or Army has not been verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the appellant's claims of service 
connection for post-traumatic changes of the left humeral 
head and PTSD.

In December 2007, the Board remanded the case back to the RO 
because the appellant requested to appear for a personal 
hearing before a Veterans Law Judge at the RO.  

In June 2008, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for residuals of a 
left shoulder injury and for PTSD.  The appellant asserts 
that he was injured during physical training at Fort Polk, 
Louisiana.  The appellant also asserts that he spent a short 
period of time in a mental institution for a pinched nerve in 
his shoulder.  

While the appellant testified credibly at his June 2008 Board 
hearing regarding the circumstances of his injury during 
basic training, unfortunately, the claims file does not 
reflect any qualifying active service.

The April 2004 rating decision states that the appellant had 
service "in the Army and National Guard from July 1, 1975 to 
January 10, 1977," however, the claims file does not contain 
any document verifying the appellant's duty status in the New 
Jersey National Guard for purposes of establishing basic 
eligibility for VA compensation benefits.  The claims file 
does contain a certificate indicating a General Discharge, 
under honorable conditions, on January 10, 1977 from service 
in the Army National Guard of New Jersey and as a reserve of 
the Army, but there is no DD Form 214, or any other record 
showing a period of federal service, either active duty for 
training (ACDUTRA) or inactive duty training (INACDUTRA), in 
the claims file; and there are no service medical records.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(22)-(24), 106, 
1110; 38 C.F.R. §§ 3.6, 3.303.  To establish basic 
eligibility for veterans benefits based on a period of duty 
as a member of a state Army National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, or must have performed 
"full-time" duty under the provisions of 32 U.S.C. §§ 316, 
502, 503, 504, or 505.  These provisions include weekend 
drills and other types of ACDUTRA.  

The type of National Guard service served by the appellant 
remains unclear.  Although it appears that the appellant 
served as a member of the National Guard of the state of New 
Jersey, no periods of ACDUTRA or INACDUTRA pursuant to 32 
U.S.C. 316, 502, 503, 504, or 505 have been verified by 
either the state of New Jersey or the National Personnel 
Records Center; and it does not appear that the appellant was 
ordered to Federal service by the President of the United 
States.  

The record reflects that the RO first attempted to obtain the 
appellant's National Guard records in September 2003 by 
contacting New Jersey's Department of Military & Veteran 
Affairs.  They replied in September 2003 that there were no 
records on file and suggested that the New Jersey Division of 
Archives & Records Management be contacted.  In response to 
that request, the New Jersey State Archives indicated in 
October 2003 correspondence that the RO submitted the request 
to the wrong agency.  The correspondence further pointed out 
that to obtain military service records, it was necessary to 
fill out a Standard NARA STF 180 form.  The form was 
enclosed, and it does appear that the form was forwarded to 
the appellant for completion; however, it was not returned.  
The correspondence also suggested that the pertinent records 
should be located with the office of the Adjutant General of 
the state in which the soldier lived.  The RO subsequently 
attempted to obtain information about the appellant's service 
from federal sources, but no record could be identified based 
on the information provided.  

Because service connection may be granted for disability 
resulting from a disease or injury that was incurred during a 
period of ACDUTRA; or from an injury that was incurred during 
a period of INACDUTRA, the period(s) of service during which 
the injury took place and/or mental institution admission 
occurred must first be verified.  

VA's duty to assist is not a one-way street.  If the 
appellant wishes help, he cannot passively wait for it in 
those circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  If the appellant is aware of any 
documentation that would confirm his qualifying service, as 
well as any treatment records that could possibly corroborate 
the injury to his shoulder, he should provide such 
information to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appellant the specific 
dates on which the alleged shoulder injury 
occurred and when and where he was 
admitted to a mental institution.  Ask the 
appellant to provide any documentation in 
his possession confirming qualifying 
active service and to identify the 
location(s) at which he received treatment 
for his shoulder injury during and 
following service, as well as the name of 
the mental institution at which he was 
admitted during service.  If there are any 
private medical records that may 
corroborate the appellant's account of 
where and when his initial shoulder injury 
took place, they should also be obtained 
and associated with the claims file.  
These records should include 
contemporaneous treatment records as well 
as any subsequent treatment records that 
may corroborate when the shoulder injury 
took place.  

2.  Verify the appellant's active service 
by contacting the appropriate state and 
federal entities, including the Adjutant 
General of the State of New Jersey, as 
well as the National Personnel Records 
Center, and any other authority deemed 
appropriate.  

3.  Following completion of the 
development requested, readjudicate the 
appellant's claims.  If any benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




